Investor Contacts: Rusty Cloutier,President & CEOor Jim McLemore, CFA Sr. EVP & CFO Media Contact:Alex Calicchia Chief Marketing Officer MidSouth Bancorp, Inc. Reports Second Quarter 2011 Results · Nonperforming assets down 27% YOY and down 7% from linked-quarter · Linked-quarter loan growth up $13 million or 9% annualized · MidSouth set to close acquisition in Dallas-Fort Worth market · MidSouth receives SBLF approval · Largest nonperforming loan resolved subsequent to quarter-end LAFAYETTE, LA., July 27, 2011/PRNewswire-FirstCall/ MidSouth Bancorp, Inc. (“MidSouth”) (NYSE Amex: MSL)today reported net earnings available to common shareholders of $1.1 million for the second quarter of 2011, compared to net earnings available to common shareholders of $951,000 reported for the second quarter of 2010 and $442,000 in net earnings available to common shareholders for the first quarter of 2011.Diluted earnings for the second quarter of 2011 were $0.10 per common share, unchanged from the second quarter of 2010 and double the $0.05 per common share reported for the first quarter of 2011. For the six months ended June 30, 2011, net income available to common shareholders totaled $1.5 million, a 28.3% decrease from earnings of $2.1 million for the first six months of 2010.Diluted earnings per share were $0.15 for the first six months of 2011, compared to $0.22 for the first six months of 2010. Balance Sheet Total assets at June 30, 2011 were $1.0 billion, compared to $971.8 million at June 30, 2010 and $1.0 billion at December 31, 2010.Total assets increased $46.8 million during the first six months of 2011 primarily due to $25.1 million in deposit growth.Deposits totaled $825.9 million as of June 30, 2011, compared to $769.9 million at June 30, 2010 and $800.8 million at December 31, 2010.The growth in deposits over the six and twelve months ended June 30, 2011 reflected a strong mix of non-interest-bearing commercial deposits and both non-interest and interest-bearing consumer deposits.Total loans were $587.4 million at June 30, 2011 compared to $586.1 million at June 30, 2010 and $580.8 million at December 31, 2010.Total loans grew $13.2 million in linked-quarter comparison as loan demand and funding increased in the second quarter of 2011. MidSouth’s leverage capital ratio was 13.60% at June 30, 2011 compared to 14.00% at December 31, 2010.Tier 1 risk-weighted capital and total risk-weighted capital ratios were 20.53% and 21.64% at June 30, 2011, compared to 21.11% and 22.36% at December 31, 2010, respectively.The Tier 1 common equity leverage ratio at June 30, 2011 was 10.57% and tangible book value was $11.33 per common share for the same period.Tangible common equity totaled $110.3 million at June 30, 2011, compared to $107.9 million at December 31, 2010. -1- C.R. “Rusty” Cloutier, President and Chief Executive Officer, commenting on second quarter results noted, “Our loan pipeline has really picked up and we are encouraged by the increase in loans funded during the second quarter.Following the quarter-end, we received notification that our application to participate in the Small Business Lending Fund (“SBLF”) was approved.As part of our capital issuance under the SBLF, we will redeem our Series A Preferred Stock and have an increased amount of capital available to serve our small business customers’ credit needs.It is our express intention to lower the rate on the SBLF capital to 1% and we are optimistic that we can accomplish that objective.We also received regulatory approval for our previously announced branch acquisition in the Dallas-Fort Worth market andexpect to close on Friday,July 29, 2011. These second quarter and subsequent events have made very positive contributions to franchise value for shareholders.” Asset Quality Nonperforming assets declined 6.9% for the second quarter of 2011 compared to first quarter 2011 and 22.4% from the year-end 2010 level.Nonaccrual loans totaled $10.5 million as of June 30, 2011, compared to $19.8 million as of June 30, 2010 and $15.6 million as of March 31, 2011.The transfer of a $4.9 million commercial real estate loan into Other Real Estate (“ORE”) in the second quarter of 2011 decreased nonaccrual loans in year-over-year and linked-quarter comparison.In year-over-year comparison, nonaccrual loans also declined due to first quarter 2011 charge-offs of $2.8 million in specific reserves related to the loan transferred to ORE and a $1.6 million commercial real estate loan in the Houston market.Additionally, we sold another $1.6 million commercial real estate note in the Baton Rouge market that further reduced nonaccrual loans in prior year comparison.We expect to transfer the $1.6 million commercial real estate loan in the Houston market to ORE during the third quarter of 2011. Allowance coverage for nonperforming loans was 69.48% at June 30, 2011, compared to 39.90% at June 30, 2010 and 42.53% at March 31, 2010.Annualized net charge-offs for the three months ended June 30, 2011 were 0.23% of total loans compared to 0.66% for the three months ended June 30, 2010 and 2.59% for the first quarter of 2011.The ALLL/total loans ratio was 1.24% for the quarter ended June 30, 2011, compared to 1.45% at June 30, 2010 and 1.18% at March 31, 2011.Year-to-date annualized net charge-offs/total loans ratio of 1.37% and the ALLL/total loans ratio of 1.24% at June 30, 2011 were both impacted by the $2.8 million in specific reserves charged-off during the first quarter of 2011. Subsequent to quarter-end, we sold our largest nonperforming loan, a shared national credit totaling $2.7 million.In connection with the sale, we recorded a specific reserve in the second quarter of 2011 of approximately $285,000.The sale of this loan represents another 16.5% reduction after quarter end in the level of nonperforming assets at June 30, 2011. Loans past due 90 days or more and still accruing totaled $69,000 at June 30, 2011, a decrease of $1.4 million from June 30, 2010 and a decrease of $235,000 from March 31, 2011.Total nonperforming assets to total assets were 1.55% at June 30, 2011, compared to 2.29% at June 30, 2010 and 1.70% at March 31, 2011.Loans classified as troubled debt restructurings totaled $463,000 at June 30, 2011.Classified assets, including ORE, decreased $1.1 million, or 3.0% during the second quarter of 2011, from $37.1 million at March 31, 2011 to $36.0 million at June 30, 2011. -2- Mr. Cloutier, commenting on MidSouth’s asset quality, remarked, “The continuing reduction in our nonperforming assets reflects our commitment to remain highly focused on action plans to resolve problem assets.During the second quarter, we continued to see a significant improvement in the level of classified assets.We are also extremely pleased to announce the sale of our largest nonperforming loan subsequent to quarter-end.” Earnings Second Quarter 2011 vs. Second Quarter 2010 Earnings Comparison Second quarter 2011 net earnings available to common shareholders totaled $1.1 million compared to $951,000 for the same period of 2010.Net earnings increased due to a $507,000 increase in net-interest income and a $600,000 decrease in the provision for loan losses.Net interest income increased in prior year quarterly comparison due to a reduction in interest expense.The improvement in earnings was partially offset by an $811,000 decrease in non-interest income.Service charges on deposit accounts decreased $1.1 million, primarily as a result of fewer insufficient funds (“NSF”) transactions processed.The decrease in service charges on deposit accounts was partially offset by a $111,000 increase in ATM/debit card income and a $140,000 increase in other non-interest income, primarily income recorded on ORE and net gains on sales of investment securities.Non-interest expense increased $64,000 in prior year quarterly comparison, as decreases of $93,000 in occupancy expenses and $125,000 in FDIC fees offset increases of $137,000 in legal and professional fees, primarily due to acquisition activity, and $158,000 in expenses on ORE and other assets repossessed. Second Quarter 2011 vs. First Quarter 2011 Earnings Comparison In linked-quarter comparison, net earnings available to common shareholders increased $612,000, primarily due to a $700,000 decrease in provision for loan losses, a $590,000 increase in net interest income, and a $183,000 increase in non-interest income. Net interest income increased primarily due to an increase in interest income on investment securities as a result of purchases made during the first and second quarters of 2011.Non-interest income increased primarily due to increases in safe deposit box income and income from ORE.These improvements to pre-tax earnings were partially offset by a $506,000 increase in non-interest expense and a $355,000 increase in income tax expense.Non-interest expenses were higher in linked-quarter comparison primarily due to increases of $235,000 in marketing costs, $137,000 in occupancy expenses, and $84,000 in expenses on ORE and other assets repossessed. Year-Over-Year Earnings Comparison In year-to-date comparison, a $591,000 decrease in net earnings available to common shareholders resulted from a $1.4 million reduction in non-interest income, which was partially offset by a $548,000 improvement in net interest income and reductions of $150,000 in provision for loan loss expense and $190,000 in income tax expense.The $1.4 million decrease in non-interest income was driven by a $1.8 million reduction in NSF fee income due to a lower volume of NSF transactions processed.Regulatory changes governing our ability to collect NSF fees implemented in the second half of 2010, combined with proactive steps taken during the first quarter of 2011 in response to guidance issued by the FDIC, have significantly lowered our NSF -3- fee income.Additional regulatory changes regarding electronic transactions could further reduce our non-interest income earned in future periods. Net Interest Income Analysis Fully taxable-equivalent (“FTE”) net interest income totaled $10.9 million and $10.4 million for the quarters ended June 30, 2011 and 2010, respectively.The FTE net interest income increased in prior year comparison due to a $501,000 reduction in interest expense.Interest expense decreased due to a 34 basis point reduction in the average rate paid on interest-bearing liabilities, from 1.18% at June 30, 2010 to 0.84% at June 30, 2011.The average volume of interest-bearing liabilities increased $24.1 million in prior year quarterly comparison.Interest income on average earning assets remained relatively flat as a $62.8 million increase in the average volume offset a 40 basis point decline in the average yield. Interest income on loans declined $193,000 due to a $2.8 million decrease in the average volume and a 10 basis point decrease in the average yield on loans in quarterly comparison.Interest income on investment securities increased $166,000 due to a $57.7 million increase in average volume that offset a 46 basis point decline in the average yield on investments.As a result of these changes in volume and yield on earning assets and the cost of interest bearing liabilities, the FTE net interest margin decreased 12 basis points, from 4.73% for the second quarter of 2010 to 4.61% for the second quarter of 2011. In year-to-date comparison, FTE net interest income increased $448,000 as a $645,000 reduction in interest income from loans and investments was offset by a $1.1 million reduction in interest expense.The decrease in interest income on average earning assets resulted primarily from a 47 basis point decline in the average yield earned on interest earning assets, from 5.64% at June 30, 2010 to 5.17% at June 30, 2011, driven by lower investment yields.An average volume increase of $53.9 million in average earning assets partially offset the impact of lower yields.Interest expense decreased primarily due to a 36 basis point reduction in the average rate paid on interest-bearing liabilities, from 1.22% at June 30, 2010 to 0.86% at June 30, 2011, driven by a decrease in the average rate paid on interest-bearing deposits.As a result, the FTE net interest margin declined 18 basis points, from 4.74% for the six months ended June 30, 2010 to 4.56% for the six months ended June 30, 2011. In linked-quarter comparison, FTE net interest income increased $557,000, primarily due to a $48.7 million increase in the average volume of investment securities.Additionally, average loan volume increased $5.8 million and the yield on average loans improved by 4 basis points, from 6.71% at March 31 2011 to 6.75% at June 30, 2011.A 4 basis point decline in the average cost of interest-bearing liabilities offset an $8.4 million increase in average volume in linked-quarter comparison.Accordingly, the FTE margin increased 10 basis points, from 4.51% for the first quarter of 2011 to 4.61% for the second quarter of 2011. Mergers and Acquisition Activity MidSouth anticipates executing its agreement with Jefferson Bank and First Bank & Trust Companyto acquire five Jefferson Bank branches located in the Dallas-Fort Worth, Texas area on July 29, 2011.The transaction has received regulatory approval as well as approval of the bankruptcy court in connection with the bankruptcy filing by the holding company for Jefferson Bank. Following the close of the acquisition, additional informationwill be posted under the Investor Relations page of our website at www.midsouthbank.com. -4- Cloutier, commenting on the transaction, noted “We are excited about adding the Dallas region to our footprint.As previously disclosed, Dallas native Lynn Fowler has been named Regional President for the Central Texas market.Lynn brings 32 years of banking experience to our Dallas-Fort Worth customers and along with two additional commercial lenders will be focused on growing our franchise in that market.” About MidSouth Bancorp, Inc. MidSouth Bancorp, Inc. is a bank holding company headquartered in Lafayette, Louisiana with assets of $1.0 billion as of June 30, 2011.Through our wholly owned subsidiary, MidSouth Bank, N.A., we offer a full range of banking services to commercial and retail customers in south Louisiana and southeast Texas.MidSouth Bank has 34 locations in Louisiana and Texas and more than 48 ATMs. Forward-Looking Statements Certain statements contained herein are forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934 and subject to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995, which involve risks and uncertainties.These statements include, among others, statements regarding future results, closing on our SBLF funding, improvements in classified and criticized assets, changes in the local and national economy, the work-out of nonaccrual loans, the completion of the Jefferson Bank branch acquisition, the competition for other potential acquisitions and the impact of regulatory changes regarding electronic transactionsActual results may differ materially from the results anticipated in these forward-looking statements.Factors that might cause such a difference include, among other matters, changes in interest rates and market prices that could affect the net interest margin, asset valuation, and expense levels; changes in local economic and business conditions, including, without limitation, changes related to the oil and gas industries, that could adversely affect customers and their ability to repay borrowings under agreed upon terms, adversely affect the value of the underlying collateral related to their borrowings, and reduce demand for loans; the timing and ability to reach any agreement to restructure nonaccrual loans;increased competition for deposits and loans which could affect compositions, rates and terms; the timing and impact of future acquisitions, the success or failure of integrating operations, and the ability to capitalize on growth opportunities upon entering new markets; loss of critical personnel and the challenge of hiring qualified personnel at reasonable compensation levels; legislative and regulatory changes, including changes in banking, securities and tax laws and regulations and their application by our regulators, changes in the scope and cost of FDIC insurance and other coverages, and repayment of funds acquired under the U.S. Treasury’s Capital Purchase Program (the “CPP”); and other factors discussed under the heading “Risk Factors” in MidSouth’s Annual Report on Form 10-K for the year ended December 31, 2010 filed with the SEC on March 16, 2011 and in its other filings with the SEC.MidSouth does not undertake any obligation to publicly update or revise any of these forward-looking statements, whether to reflect new information, future events or otherwise, except as required by law. -5- MIDSOUTH BANCORP, INC. and SUBSIDIARIES Condensed Consolidated Financial Information (unaudited) (in thousands except per share data) For the Quarter Ended For the Quarter Ended June 30, % March 31, % EARNINGS DATA Change Change Total interest income $ $ % $ % Total interest expense -26.3
